Order entered October 10, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01051-CV

               FOR THE BEST INTEREST AND PROTECTION OF R.O.

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                            Trial Court Cause No. 14M-149

                                         ORDER
       Before the Court is the State of Texas’s October 10, 2014 Motion for Leave to File Late

Brief. We GRANT the motion. We DIRECT the Clerk to file the brief tendered by the State on

October 10, 2014.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE